AGREEMENT AND GENERAL RELEASE

Talon Air, LLC t/k/a Talon Air Inc., and Adam Katz, (collectively hereinafter referred to
as “Defendants”), and Margarita Gonzalez (“Gonzalez”) desire to avoid the costs, risks, and
delays associated with litigation and to put to rest any and all possible disputes between the
parties and therefore agree as follows:

1. Definition of Parties.

a, “Plaintiff? shall be defined to include, but is not limited to,
Gonzalez, and all affiliated persons or entities, including, but not limited to, her present or
former domestic partner, spouse, dependents, heirs, assigns, successors, creditors, debtors,
counsel and any otherwise affiliated or related persons and entities. If an obligation or right is
that of Ms. Gonzalez personally, she will be referred to as “Ms, Gonzalez.”

b, Plaintiff Gonzalez was employed by Defendant Talon Air
Inc. from on or about February 6, 2014 until on or about September 13, 2016.

c. “Defendants” shall be defined as Talon Air Inc., inclusive
of all predecessors and successors, and Adam Katz and all affiliated persons or entities including,
but not limited to, any present or former parent corporations, subsidiaries, divisions, affiliated
entities, employee benefit plans, purchasers of assets or stock, investors, insurers, joint ventures,
shareholders, successors, assigns, counsel, administrators, heirs, creditors, debtors, executors,
officers, partners, directors, agents, fiduciaries, representatives, the employees and
representatives of any such entity, and any otherwise related persons or entities.

d. “Actions” refer to the lawsuits filed by Gonzalez against
Defendants on (a) September 27, 2016, in the Supreme Court of the state of New York, County
of Kings, Index No. 516962-2016 (the “State Court Action”); and (b) August 5, 2018, in the
United States District Court, Eastern District of New York, Case No.: 18-cv-04415 (the
“Action’),

2. Consideration. In consideration for Ms. Gonzalez’s signing this
Agreement and the releases of all claims asserted or which may have been asserted herein,
Defendants agree to pay the total settlement amount of $30,000.00 (the “Settlement Payment”),
payable as follows:

Within thirty (30) business days of the later of (a) the conclusion of plaintiff's 21
day rescission period and any legal or statutory revocation period thereafter, and (b) the Court's
approval of this Agreement: (a) a payment to “Margarita Gonzalez” in the amount of Nine
Thousand, Six Hundred and Sixty Dollars ($9,660.00), less applicable taxes and withholdings, to
be reported on a IRS Form W-2; (b) a payment to “Margarita Gonzalez” in the amount of Nine
Thousand, Six Hundred and Sixty Dollars ($9,660.00), representing liquidated and other
damages to be reported on a IRS Form 1099-MISC (Box 3); and (c) a check made payable to
“Abdul Hassan Law Group, PLLC,” in the amount of Ten Thousand Six Hundred and Eighty
Dollars ($10,680.00), representing a reduced 1/3 contingency legal fees ($9,659) and costs Ale.
($1,021), to be reported on a IRS Form 1099-MISC (Box 14).

The payments to Gonzalez and Abdul Hassan Law Group, PLLC above shall be
sent to the office of Plaintiff's counsel Abdul Hassan Law Group, PLLC, located at 215-28
Hillside Avenue, Queens Village, NY 11427,

3. No Consideration Absent Execution of This Agreement. Gonzalez
understands and agrees she would not receive the Settlement Payment specified in Paragraph 2

above, except for her execution of this Agreement and the dismissal of this Action and the State
Court Action.

4, Stipulations Dismissing the Actions. Within five (5) days of receipt of
the Settlement Payment, counsel for the parties shall, if required, file stipulations or any other
required documents dismissing the Action and the State Court Action with prejudice.

5. General Release of Claims by Defendants. Defendants knowingly and
voluntarily release and forever discharge Plaintiff of and from any and all claims, debts,
obligations or liability whatsoever, whether known or unknown, that they have or may have
against Plaintiff, as of the date of execution of this Agreement.

6. General Release of Claims by Plaintiff.

a. In consideration for the Settlement Payment, Gonzalez
agrees on behalf of herself and her heirs, assigns and representatives to release Defendants Adam
Katz and Talon Air Inc, and, as to Talon Air Inc., all of its affiliates, predecessors and
successors, including, but not limited to, Talon Air LLC f/k/a Talon Air Inc., Roxann
Management Corp. n/k/a Bracket Management Corp., Roxann Management Co. LLC, Talon Air
Investors Inc., Talon Air Maintenance Services LLC, Talon Hangar Services, LLC n/k/a
Stratosphere Equities LLC, Stratosphere Development Co. LLC and its/their respective
predecessors, successors, affiliates, parent, subsidiaries, members, shareholders (including, but
not limited to Adam Katz), employees, officers, directors, representatives, agents, attorneys,
individually, collectively and in their official and individual capacities (hereinafter referred to
collectively as the “Releasees”) from all claims or demands, whether known or unknown,
whether matured or unmatured, which Gonzalez may have, arising out of any acts or omissions
occurring prior to execution of this Agreement, whether Gonzalez knows about said claims,
including, but not limited to all claims arising out of or relating to Gonzalez’s employment with
Talon Air Inc. and/or which were asserted or may have been asserted in the Actions, Gonzalez
understands that this Agreement is a full, final and complete settlement and release of all claims,
including but not limited to and by way of example, any claims or rights Gonzalez may have for
breach of contract, wrongful discharge, discrimination, harassment, unpaid wages bonuses, or
commissions, misrepresentation, defamation, retaliation, promissory estoppel, violation of
privacy, breach of covenant of good faith and fair dealing, for claims under the Employment
Retirement Income Security Act of 1974, the Fair Labor Standards Act, 29 U.S.C. § 201, Title
VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq., the Age Discrimination in
Employment Act, 29 U.S.C. § 621 et seq., the Older Workers Benefits Protection Act, the
National Labor Relations Act, the Americans with Disabilities Act, 42 U.S.C. § 12101, et seq.,
the Family and Medical Leave Act, 29 U.S.C. § 260] et seq., the New York State Executive Law
(including its Human Rights Law), the New York City Administrative Code (including its
Human Rights Law), the New York Labor Law, and any other federal, state or local constitution,
statute, rule, ordinance, regulation, or common law,

b. The above release does not waive claims (i) for
unemployment or workers’ compensation, (ii) for vested rights under ERISA-covered employee
benefit plans as applicable on the date Gonzalez signs this Agreement, or (iii) that may arise after
Plaintiff signs this Agreement. This Agreement does not preclude Gonzalez from bringing a
charge to the Equal Employment Opportunity Commission, National Labor Relations Board, or
similar state agency, but it does preclude Gonzalez from seeking damages as a result of such a
charge or any other complaint, appeal, grievance, demand, lawsuit or action, except where such a
waiver is prohibited.

7, Acknowledgments and Affirmations,

a. Gonzalez affirms that in the Action she has asserted claims
seeking unpaid wage or overtime pay under the Fair Labor Standards Act, the New York State
Labor Law, and/or any other law, regulation or basis and affirms that there is a bona fide dispute
as to such FLSA claims which are being settled and released by this Agreement.

b. No Further Claims. Gonzalez and Defendants acknowledge
that they have no further claims, damages, losses against each other and that any and all claims
are resolved by this Settlement Agreement.

c. Gonzalez affirms that, through the date of her signature
below, she has been paid and/or has received all leave (paid or unpaid), compensation, wages,
bonuses, commissions, and/or benefits to which she may be entitled and that no other leave (paid
or unpaid), compensation, wages, bonuses, commissions and/or benefits are due to her.

8. Relief For Breach Of This Agreement. In the event of a breach of this
"Agreement, the parties agree that the non-breaching party shall have the right to seek all
remedies available at law against the breaching party.

9, Taxation. Plaintiff agrees that Defendants have not provided any advice
or representations regarding the taxation of the Consideration and Gonzalez agrees to obtain
independent advice in that regard. Plaintiff agrees that, to the extent that any federal, state or
local taxes may be or become due or payable as a result of the above payment, she shall be solely
responsible for paying her share of such taxes,

10, Governing Law and Interpretation. This Agreement shall be governed
and conformed in accordance with the laws of the State of New York without regard to its
conflict or choice of law provisions. In the event the Gonzalez or Defendants breaches any
provision of this Agreement, Gonzalez and Defendants affirm that either may institute an action
to specifically enforce any term or terms of this Agreement. The parties agree that this
Agreement will be submitted to the Court in the Action for approval. If any provision of this
Agreement is declared illegal or unenforceable by the Court, the parties agree only such
provision(s) shall be invalid or unenforceable without invalidating or rendering unenforceable
the remaining provisions hereof. If the General Release language in Paragraphs 2 and/or 3 is
found to be illegal or unenforceable, however, Gonzalez and Defendants agree to execute
binding replacement releases.

11. Amendment. This Agreement may not be modified, altered or changed

without the express written consent of both parties wherein specific reference is made to this
Agreement.

12. Non-admission of Wrongdeing. Plaintiff believes that this settlement is
fair and reasonable, and authorizes her attorney to seek from the Court approval of the settlement
as fair and reasonable under the FLSA, and dismissal of the Action with prejudice. The parties
agree that neither this Agreement nor the furnishing of the consideration for this Agreement shall

be deemed or construed at any time for any purpose as an admission by any party of any liability
or unlawful conduct of any kind.

13. Entire Agreement. This Agreement sets forth the entire agreement
between the parties hereto, and fully supersedes any prior agreements or understandings between
the parties. Gonzalez acknowledges she has not relied on any representations, promises, or
agreements of any kind made to her in connection with her decision to accept this Agreement,
except for those set forth in this Agreement, and Gonzalez’s consent to this Agreement is given
freely, voluntarily, and with full knowledge and understanding of this Agreements contents.

14. Section Headings. Section headings are used herein for convenience of
reference only and shall not affect the meaning of any provision of this Agreement.

15. Legal Fees. Except as provided for in this Agreement, each party will be
responsible for its own legal fees or costs, if any, incurred in connection with the negotiation,
settlement and delivery of this Agreement.

16, Joint Participation in Preparation of Agreement. The Parties
participated jointly in the negotiation and preparation of this Agreement, and each party has had
the opportunity to obtain the advice of legal counsel and to review, comment upon, and redraft
this Agreement. Accordingly, it is agreed that no rule of construction shall apply against any
party or in favor of any party. This Agreement shall be construed as if the Parties jointly
prepared this Agreement, and any uncertainty or ambiguity shall not be interpreted against any
one party and in favor of the other.

17. Competency to Waive Claims, At the time of considering or executing
this Agreement, Ms. Gonzalez was not affected or impaired by illness, use of alcohol, drugs or
other substances or otherwise impaired, Ms, Gonzalez is competent to execute this Agreement

and knowingly and voluntarily waives any and all claims she may have against Defendants and
Releasees,
GONZALEZ HAS BEEN ADVISED THAT SHE HAS TWENTY-ONE (21) CALENDAR
DAYS TO REVIEW THIS AGREEMENT, HAS BEEN ADVISED IN WRITING TO
CONSULT WITH AN ATTORNEY BEFORE SIGNING IT AND HAS CONSULTED

WITH HER COUNSEL, ABDUL KARIM HASSAN, ESQ. REGARDING THE
AGREEMENT.

GONZALEZ AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE,
MADE TO THIS AGREEMENT DO NOT RESTART OR AFFECT IN ANY MANNER
THE ORIGINAL TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD.

HAVING ELECTED TO EXECUTE THIS AGREEMENT, TO FULFILL THE
PROMISES AND TO RECEIVE THE SUMS AND BENEFITS ABOVE, GONZALEZ
FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO
THIS AGREEMENT INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS
SHE HAS OR MIGHT HAVE AGAINST DEFENDANTS.

IN WITNESS WHEREOEF, the parties hereto knowingly and voluntarily executed
this Agreement and Release as of the date set forth below:

 

 

 

 

 

 

 

PLAINTIFF: DEFENDANTS:
MARGARITA GONZALEZ TALON AIR, LLC f/k/aTALON AIR INC,
aaa Ao,
Java " |e
By: Hiluagds je: By:
Y ; / wus
Date: /} / 4 / q Print Name
Title
Date:
ADAM KATZ

Date:

 
GONZALEZ HAS BEEN ADVISED THAT SHE HAS TWENTY-ONE (21) CALENDAR
DAYS TO REVIEW THIS AGREEMENT, HAS BEEN ADVISED IN WRITING TO
CONSULT WITH AN ATTORNEY BEFORE SIGNING IT AND HAS CONSULTED
WITH HER COUNSEL, ABDUL KARIM HASSAN, ESQ. REGARDING THE
AGREEMENT.

GONZALEZ AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE,
MADE TO THIS AGREEMENT DO NOT RESTART OR AFFECT IN ANY MANNER
THE ORIGINAL TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD.

HAVING ELECTED TO EXECUTE THIS AGREEMENT, TO FULFILL THE
PROMISES AND TO RECEIVE THE SUMS AND BENEFITS ABOVE, GONZALEZ
FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO
THIS AGREEMENT INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS
SHE HAS OR MIGHT HAVE AGAINST DEFENDANTS.

IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed
this Agreement and Release as of the date set forth below:

 

 

 

 

PLAINTIFF: DEFENDANTS:
MARGARITA GONZALEZ TALON AIR, LLC f/k/a TALON AIR INC.
By: By:
Date: Print Name
Title

 

Date:

 

Kad Pe

fos KATZ

Date: WIV S{14
GONZALEZ HAS BEEN ADVISED THAT SHE HAS TWENTY-ONE (21) CALENDAR
DAYS TO REVIEW THIS AGREEMENT, HAS BEEN ADVISED IN WRITING TO
CONSULT WITH AN ATTORNEY BEFORE SIGNING IT AND HAS CONSULTED
WITH HER COUNSEL, ABDUL KARIM HASSAN, ESQ. REGARDING THE
AGREEMENT.

GONZALEZ AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE,
MADE TO THIS AGREEMENT DO NOT RESTART OR AFFECT IN ANY MANNER
THE ORIGINAL TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD.

HAVING ELECTED TO EXECUTE THIS AGREEMENT, TO FULFILL THE
PROMISES AND TO RECEIVE THE SUMS AND BENEFITS ABOVE, GONZALEZ
FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO
THIS AGREEMENT INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS
SHE HAS OR MIGHT HAVE AGAINST DEFENDANTS.

IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed
this Agreement and Release as of the date set forth below:

 

 

 

 

 

 

PLAINTIFF: DEFENDANTS:
MARGARITA GONZALEZ TALON AIR, LLC f/k/a TALON AIR INC.
By: By: \ y a
Date: Print Name SAME s ( Ly ' xh
rite CLO
Date: Lab 4

 

ADAM KATZ

Date:

 
